UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7391



JOHNNY TEMPLE,

                                            Petitioner - Appellant,

          versus


KEITH E. OLSON,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. David A. Faber, District Judge.
(CA-97-864-5)


Submitted:   April 20, 1999                   Decided:   May 4, 1999


Before ERVIN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny Temple, Appellant Pro Se. Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnny Temple appeals the district court’s order finding that

he was eligible for credit toward his federal sentence for time

served from October 12, 1993, to November 17, 1993, but declining

to award credit for time served from May 16, 1993, to October 11,

1993, and from November 18, 1993, to March 29, 1995.   See 28 U.S.C.

§ 2241 (1994).   He also appeals the court’s denial of his motion

for reconsideration pursuant to Fed. R. Civ. P. 59, 60.     We have

reviewed the record and the district court’s opinion rejecting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Temple v. Olson, No. CA-97-864-5 (S.D.W. Va. Apr. 22 &

Aug. 19, 1998). We deny Temple’s motion for summary judgment filed

in this court.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2